IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


BRIAN SUBE,                           : No. 95 MM 2017
                                      :
                 Petitioner           :
                                      :
                                      :
           v.                         :
                                      :
                                      :
COMMONWEALTH OF PENNSYLVANIA;         :
MR. JOHN E. WETZEL, SEC. OF D.O.C.;   :
MICHAEL CLARK, SUPER. OF SCI          :
ALBION,                               :
                                      :
                 Respondents          :

                                  ORDER


PER CURIAM

     AND NOW, this 20th day of July, 2017, the Application for Appointment of

Counsel is DENIED.